Citation Nr: 1119649	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1953 to January 1955.  He died in September 1988.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision of the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO) which denied entitlement to the benefit currently sought on appeal.

In December 2009, the Board remanded the claim for additional development. Unfortunately this matter must be remanded again, for reasons discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

A surviving spouse of a veteran is entitled to dependency and indemnity compensation if the evidence shows that a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed veterans."  Second, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309 presumptively permits service connection for certain cancer types, including lung cancer, for "radiation-exposed" veterans.  38 C.F.R. § 3.309(d)(2).  A "radiation-exposed veteran" is defined as a veteran who was involved in a "radiation-risk activity" during military service.  Regulations define "radiation-risk activities" to include: onsite participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3).  The term "onsite participation" means, in part, during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  Alternatively, onsite participation could also mean presence at the test site or other test staging area in the six months following the nuclear test to perform official military duties related to the nuclear test including decontaminating test-related equipment.  38 C.F.R. § 3.309 (d)(3)(iv)(B).  

On the other hand, 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a veteran or his survivors prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service within a certain time frame for that disease, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made. 38 C.F.R. § 3.311(a)(2).  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  Pursuant to 
38 C.F.R. 3.311(b)(2)(iv), "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes lung cancer.  In addition,   38 C.F.R. 3.311(b)(5) requires that pancreatic cancer must become manifest 5 years or more after exposure. 

According to 38 C.F.R. § 3.311(b)(1), when (1) there is a determination that the veteran was exposed to ionizing radiation; (2) that he subsequently developed a radiogenic disease; and (3) this disease became manifest within a certain specified period after exposure to radiation in service, VA will refer the claim to the Under Secretary for Benefits to consider the claim and request an advisory opinion.

The appellant contends that the cause of the Veteran's death - pancreatic cancer - was caused by radiation exposure during service while he was stationed at the secret weapons project at Killeen Base, Texas.  She claims the Veteran performed his duties as a military policeman from August 1953 until his separation in January 1955.  See appellant's letter, dated January 2004; Radiation Risk Activity Information Sheet, dated February 2004; various lay statements from service members dated from 2004 to 2007.

The Veteran died on September [redacted], 1988.  The death certificate reports the cause of death as adenocarcinoma.  See Death Certificate, dated September 1988.  Private treatment records from the East Alabama Medical Center where the Veteran was treated prior to this death reports the cause of death as metastatic pancreatic cancer.  See East Alabama Medical Center treatment records, dated June to September 1988.  

As stated above, this matter was remanded by the Board in December 2009 for further development regarding the Veteran's radiation exposure.  In addition, the Board instructed that the AMC must request dose data from the appropriate office of the Department of Defense.  If there was no indication of participation in atmospheric nuclear testing, the AMC was instructed to forward all records containing pertinent to the Veteran's radiation dose to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.

According to the evidence of record, information regarding the Veteran's service and possible radiation exposure was sent to the U.S. Army Dosimetry Center where upon investigation responded that they were "unable to locate any records for [the Veteran]."  There is no indication the Under Secretary for Health was contacted for a preparation of a dose estimate.

Therefore, the Board finds that additional development of the evidence is required.

First, the RO (AMC) should undertake further development and procedural actions as outlined in 38 C.F.R. § 3.309(d).  For entitlement to presumptive service connection under 38 C.F.R. § 3.309(d), the only element remaining is sufficient evidence the Veteran participated in a "radiation-risk activity."  According to the numerous lay statements submitted by fellow servicemembers who served with the Veteran, the following facts were claimed:

1) They were selected and received Q clearance for military duty at an atomic secret weapons project at Killeen Base and reported for duty in August 1953.

2) The Q area was where the atomic bombs were assembled and dismantled by civilian technicians.  The Veteran and the servicemembers' duties included guarding and securing the area which brought them in contact with the atomic weapons used at the time.

3) Two military police companies, 8455th and 8456th, were assigned to perform these duties at Killeen Base; the Veteran was part of Military Police Company 8456.

4) They were given radiation detection badges designed to detect certain kinds of radiation exposure.  They believe the badges were limited to certain types of radiation but not all. 

Due to the liberalizing legislation for radiation claims effective in 1984, the primary source to confirm participation in a "radiation-risk activity" became the Defense Threat Reduction Agency (DTRA).  A request to, and a response from, this agency is required to determine if there is any indication that the Veteran was part of other "radiation-risk activity" within the meaning of 38 C.F.R. § 3.309(d)(3).  In this vein, the Board emphasizes that the Veteran's representative recently alleged that the Veteran's service at Killeen Base (now Fort Hood) from August 1953 until January 1955 involved onsite participation at "atmospheric nuclear testing."  See April 2011 Written Brief Presentation.  But in contrast, in a February 2004 Radiation Risk Activity Information Sheet, the appellant stated that the Veteran "did not participate in any test."  Rather, she indicated the Veteran was only involved in the movement and storage of nuclear weapons and radioactive materials; she does not allege that any specific atmospheric nuclear tests were ever conducted at Killeen Base.  The discrepancy between the appellant's statements and the representative's statements are puzzling.  In any event, more detailed clarification regarding whether the Veteran was part of a "radiation-risk activity" at Killeen Base within the meaning of 38 C.F.R. § 3.309(d)(3) is still required.   

Second, further development and procedural actions are still warranted as outlined in 38 C.F.R. § 3.311.  In this regard, 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a veteran or his survivors prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service within a certain time frame for that disease, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  38 C.F.R. § 3.311(a)(2).

Here, the Veteran's documented pancreatic cancer is considered a "radiogenic disease," as listed under 38 C.F.R. § 3.311(b)(2)(iv), and manifested here over 5 years after the alleged exposure to ionizing radiation during service pursuant to 38 C.F.R. 3.311(b)(5).  Therefore, as it is contended his terminal pancreatic cancer resulted from ionizing radiation exposure, to properly develop this claim under 38 C.F.R. § 3.311, an assessment must be made as to the size and nature of any radiation dose requested from the Under Secretary for Health, as opposed to the Department of Defense.  See 38 C.F.R. § 3.311(a)(2)(iii).  This is because, here, there is clear evidence of record against the occupation of Hiroshima and Nagasaki, and there is not yet any clear evidence of participation in atmospheric nuclear testing at Killeen Base (now Fort Hood).  However, there is some evidence of "other exposure" to ionizing radiation during service as the result of the Veteran's duties over an extended period of time involving the movement and storage of nuclear weapons and radioactive materials, as alleged by the appellant and lay statements from the servicemembers who were stationed with the Veteran at Killeen Base.  Despite this evidence, the RO did not send any request of record to the Under Secretary for Health as required by 38 C.F.R. § 3.311(a)(2)(iii).  Thus, the AMC must do this before the Board decides the appeal.  For purposes of making this determination, it is assumed the veteran is credible in asserting his involvement with these programs.  See 38 C.F.R. § 3.311(a)(4)(i), (ii).

Depending on the result of the dose assessment, the AMC should refer the claim to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  See 38 C.F.R. § 3.311(b)(1)(iii).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is directed to obtain certification from the Defense Threat Reduction Agency (DTRA) as to whether the Veteran participated in any radiation-risk activity during his active military service from April 1953 to January 1955.  Specifically, DTRA should address whether the Veteran's service at Killeen Base (now Fort Hood) from August 1953 until January 1955 involved onsite participation at "atmospheric nuclear testing."  In other words, DTRA should indicate whether "atmospheric nuclear testing" was conducted at Killeen Base (now Fort Hood).  DTRA should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might confirm the Veteran's participation in radiation- risk activity.  The RO should provide copies of any pertinent information relating to the Veteran, to include, but not limited to, any available service records, such as his DD-214.  If the search efforts produce negative results, the claims file should be so documented.

2. Obtain an assessment from the Under Secretary for Health, to the extent feasible based on available methodologies, as required under 38 C.F.R. § 3.311(a)(2)(iii) as to the size and nature of the radiation dose due to the appellant's assertions of the Veteran's exposure to ionizing radiation during service as the result of his duties over an extended period of time from April 1953 to January 1955 at Killeen Base (now Fort Hood).  Advise the Under Secretary for Health as to the following credible statements made by service members who served with the Veteran: the Veteran was selected and received Q clearance for military duty at an atomic secret weapons project at Killeen Base and reported in August 1953; the Q area was where the atomic bombs were assembled and dismantled by civilian technicians and the Veteran's duties included guarding and securing of the area which brought them in contact with the atomic weapons used at the time; two military police companies, 8455th and 8456th, were assigned (the Veteran was part of 8456th); radiation detection badges designed to detect certain kinds of radiation exposure were distributed; the Veteran was involved in the movement and storage of nuclear weapons and radioactive materials at Killeen Base.  

For purposes of making this dose determination, it is assumed that these lay statements are credible in asserting the Veteran's involvement with these programs.  See 38 C.F.R. § 3.311(a)(4)(i), (ii).  Then, depending on the result of the dose assessment, refer the claim to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  See 38 C.F.R. § 3.311(b)(1)(iii). 

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Upon completion of this additional development, and in light of any additional evidence received, readjudicate the claim.  If the claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

